The interlocutory judgment appealed from is modified to dismiss the complaint against the defendant Workmen’s Benefit Fund of the United States of America, and as so modified the judgment is unanimously affirmed. Any cause of action plaintiff may have is at law for breach of contract and not in equity for breach of trust. The fund in question was not a trust fund in which plaintiff had a beneficial interest. Settle order on notice. Concur — Peck, P. J., Botein, Rabin, McNally and Bastow, JJ. [5 Misc 2d 1012.]